UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7679


UNITED STATES OF AMERICA,

                Petitioner – Appellee,

          v.

FRANCISCO CASTREJON-ALVAREZ,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever III,
Chief District Judge. (5:08-hc-02101-D-JG)


Submitted:   November 27, 2013            Decided:   December 18, 2013


Before KEENAN, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lewis A. Thompson, III, BANZET, THOMPSON & STYERS, PLLC,
Warrenton, North Carolina, for Appellant. Thomas G. Walker,
United States Attorney, R.A. Renfer, Jr., Joshua B. Royster,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Francisco Castrejon-Alvarez appeals from the district

court’s    order    civilly   committing             him   pursuant         to     18   U.S.C.

§ 4248 (2012) to the custody and care of the Attorney General.

The   United     States    sought   to      commit         Castrejon-Alvarez             as   a

sexually dangerous person under the Adam Walsh Child Protection

and Safety Act of 2006, 18 U.S.C. §§ 4247, 4248 (2012) (the

Act).      On    appeal,    Castrejon-Alvarez              contends         that    the     Act

violates    equal   protection,     and         is   criminal      and      not     civil     in

nature.    Castrejon-Alvarez also contends that the district court

clearly erred in finding that the Government proved by clear and

convincing      evidence   that   he    would        be    unable      to    refrain      from

future acts of child molestation.                Finding no error, we affirm.

            Pursuant to the Act, after a hearing, if the district

court finds by clear and convincing evidence that a person is a

“sexually dangerous person,” the court must commit the person to

the custody of the Attorney General.                       18 U.S.C. § 4248(d).                A

“sexually dangerous person” is one “who has engaged or attempted

to engage in sexually violent conduct or child molestation and

who   is   sexually   dangerous        to       others     .   .   .   .”          18   U.S.C.

§ 4247(a)(5).       A person is considered “sexually dangerous to

others” if “the person suffers from a serious mental illness,

abnormality, or disorder as a result of which he would have

serious difficulty in refraining from sexually violent conduct

                                            2
or child molestation if released.”               18 U.S.C. § 4247(a)(6).              We

review the district court’s factual findings for clear error and

legal decisions de novo.         United States v. Hall, 664 F.3d 456,

462 (4th Cir. 2012).

           Castrejon-Alvarez          argues        that   18        U.S.C.       § 4248

violates equal protection because it applies only to federal

prisoners and those committed to the Attorney General under 18

U.S.C. § 4241 (2012).          He further claims that the Act is a

criminal       statute   and    is      not        civil   in        nature.          As

Castrejon-Alvarez recognized in his brief, this Court’s decision

in United States v. Timms, 664 F.3d 436, 448-49 (4th Cir. 2012)

forecloses these issues.         In Timms, we applied rational basis

review and held that “Congress rationally limited § 4248’s scope

to sexually dangerous persons within BOP custody.”                         Id.    As to

Castrejon-Alvarez’s argument that the Act is a criminal statute,

the court in Timms made clear “that § 4248 creates civil — not

criminal   —     proceedings,    and        that     [respondent’s]         arguments

relying on § 4248 being a criminal proceeding therefore fail.”

Timms, 664 F.3d at 456.

           Castrejon-Alvarez         also    claims    that     it    was     error   to

find that he would be unable to refrain from sexually violent

behavior or molestation of a child, as required by 18 U.S.C.

§§ 4748(A)(5)-(6).       In this regard, he contends that the court

gave   undue    deferential    weight       to   the   opinions       of    the   three

                                        3
experts       for    the   Government      and      essentially       discounted      the

testimony       of    Castrejon-Alvarez’s           expert,    Dr.    Warren.        When

“[e]valuating the credibility of experts and the value of their

opinions,” we are “especially reluctant to set aside a finding

based    on    the    trial    court’s    evaluation      of    conflicting        expert

testimony.”          Hall, 664 F.3d at 462 (citation omitted).                     It was

within the province of the district court to determine which

expert opinion to credit.                There is nothing to indicate that

Drs.    North,       Graney,   and   Artigues’s       testimony       is   inconsistent

with the evidence presented.              Indeed, it appears more consistent

with the record than Dr. Warren’s testimony, as the district

court also found.              Expert opinion is critical to determining

whether Castrejon-Alvarez suffers from a mental illness.                              See

Addington v. Texas, 441 U.S. 418, 429 (1979).

               The serious difficulty element “refers to the degree

of   the      person’s     ‘volitional     impairment,’         which      impacts    the

person’s ability to refrain from acting upon his deviant sexual

interests.”          Hall, 664 F.3d at 463 (citing Kansas v. Hendricks,

521 U.S. 346, 358 (1997)).               Three experts testified that it was

their expert belief that Castrejon-Alvarez would have serious

difficulty       refraining      from    sexually      deviant       conduct.       Their

expert testimony is supported by Castrejon-Alvarez’s conduct, as

he     has    repeated     involvement         in    sexually-motivated         offense

behaviors.            In   addition,      Castrejon-Alvarez           has    not     been

                                           4
compliant or availed himself of sex offender treatment.                               As the

experts    opined,    such     conduct        is     a    likely        indicator       that

Castrejon-Alvarez will not be amenable to future treatment.                               In

addition, the actuarial measures all indicated Castrejon-Alvarez

has an elevated risk of reoffending.                      Thus, the record as a

whole shows that Castrejon-Alvarez will have serious difficulty

in refraining from sexually violent conduct if released.

           Under the applicable clear-error standard, we will not

reverse    unless    “we     are   left       with       the        definite    and     firm

conviction that a mistake has been committed.”                         United States v.

Caporale, 701 F.3d 128, 135 (4th Cir. 2012) (internal citations

and quotation marks omitted).             We have no such conviction.                     We

have   reviewed     the     record,   the     hearing          transcript,       and     the

district court’s order incorporating its ruling from the bench

and conclude that the district court did not clearly err.                                 We

dispense    with     oral    argument     because             the    facts     and     legal

contentions   are    adequately       presented          in    the    materials       before

this Court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                          5